              Case 2:10-cv-00524-RSL Document 63 Filed 08/19/20 Page 1 of 3



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7
      WF CAPITAL, INC.,
                                                                  Cause No. C10-0524RSL
 8
                              Plaintiff,

 9
                   v.                                             RENEWAL OF JUDGMENT

10
      WILLIAM J. BARKETT and LISA
      BARKETT,
11
                              Defendants.
12

13          This matter comes before the Court on “Plaintiff’s Motion for Renewal of Judgment.”
14   Dkt. # 57. Under Washington law, an application for an order granting an additional ten years
15
     during which to execute on a judgment “shall be granted as a matter of right, subject to review
16
     only for timeliness, factual issues of full or partial satisfaction, or errors in calculating the
17
     judgment summary amounts.” RCW 6.17.020(3). Having reviewed the submissions of the
18

19   parties and the remainder of the record, the Court finds as follows:

20          (1) The motion was timely filed within ninety days before the expiration of the original
21   ten-year period.
22
            (2) Defendants argue that the judgment was fully satisfied by the sale of property that had
23
     been held as collateral for the loans at issue. That property, however, provided collateral for a
24
     number of loans, and there is no indication that WF Capital or its successor ever foreclosed on
25

26

27

28   RENEWAL OF JUDGMENT - 1
                Case 2:10-cv-00524-RSL Document 63 Filed 08/19/20 Page 2 of 3



 1   the deeds of trust at issue in this litigation.1
 2          (3) Defendants’ arguments regarding the application and effect of California law were
 3
     rejected when the Court determined that Washington law governs this action. Dkt. # 25 at 3-6.
 4
     That determination will not be reconsidered at this late date.
 5

 6          (4) Plaintiff’s proposed summary of the judgment amounts is incorrect. At the summary

 7   judgment stage, plaintiff sought “entry of judgment in the amount of $14,416,784.68, together
 8   with interest through the date of judgment and all reasonable fees and costs incurred in WF
 9
     Capital’s collection and enforcement of the obligations evidenced in the Guarantees.” Dkt. # 8 at
10
     7. The requested amount included pre-judgment interest through April 20, 2010 at $1,653.87 per
11
     day for the first two loans, combined, and $98.65 per day for the third loan. Judgment was
12

13   entered on August 3, 2010, and plaintiff is therefore entitled to an additional $182,262.08 in pre-

14   judgment interest. Plaintiff did not, however, seek an award of post-judgment interest at the
15   alleged contractual rate of 36% and did not obtain a judgment adopting that rate. See RCW
16
     4.56.110(1). Plaintiff cannot now seek to amend the judgment under the guise of the renewal
17
     statute. It is entitled to post-judgment interest at the maximum statutory rate of 12%. See RCW
18
     19.52.020(1).
19

20          (5) Plaintiff shall, within three days of the date of this Order, submit the filing fee

21   required by RCW 6.17.020(3).
22

23

24

25          1
              As described in the summary judgment order, one or both defendants guaranteed payment of
26   three separate loans, with WF Capital as the payee. The first loan, dated April 16, 2007, was for $9.75
     million. The second, dated February 5, 2008, was for $1.15 million. And the third, dated September 30,
27   2008, was for $650,000. Dkt. # 25 at 1-2.
28   RENEWAL OF JUDGMENT - 2
                 Case 2:10-cv-00524-RSL Document 63 Filed 08/19/20 Page 3 of 3



 1             For all of the foregoing reasons, plaintiff’s motion to renew the judgment is GRANTED
 2   in part and DENIED in part. Once the filing fee required in paragraph 5, above, has been paid,
 3
     the Clerk of Court shall issue a renewed judgment in the above-captioned matter as summarized
 4
     herein.
 5

 6             Judgment Creditor:               WF Capital, Inc.

 7             Judgment Creditor’s Attorneys:   Christopher Wyant, K&L Gates, LLP
 8             Judgment Debtors:                William J. Barkett and Lisa Barkett
 9
               Amount of Original Judgment (including pre-judgment interest):     $14,599,046.76
10
               Amount of Attorney’s Fees and Costs Awarded on 9/17/2010:          $25,113.50
11
               Recoverable Costs Incurred Seeking Renewal:                        $400
12

13             Total Amount of Renewed Judgment:                                  $14,624,560.26

14             Post-Judgment Interest Rate:                                       12%
15             Execution on the Renewed Judgment Authorized Until:                August 3, 2030
16

17
               Dated this 19th day of August, 2020.
18

19
                                                A
                                                Robert S. Lasnik
20                                              United States District Judge

21

22

23

24

25

26

27

28   RENEWAL OF JUDGMENT - 3
